Title: To Benjamin Franklin from R. Hamilton, 21 November 1777: résumé
From: Hamilton, R.
To: Franklin, Benjamin


<Paris, November 21, 1777, in English: Excuse this trouble from a young man unknown to you, who has come from London to consult you about his future. I am a clothier, without the capital to establish myself in Britain, and have decided to try America. Enclosed are my thoughts on how to begin wool manufacture there. If you can find time to look them over before Sunday morning, I will call on you then. Your approval will fulfil my highest expectation from the journey; your recommendation to American acquaintances will virtually assure my success. As no one has less claim on your favor, so no one will be more grateful for it.>
